Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on October 12, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–7, 9–12, and 14–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0285890 A1 (“Beausoleil”).
Claim 1
Given the number of claim elements involved, those reviewing this Office Action are encouraged to refer to the table at the end of this claim rejection to facilitate the discussion.
Beausoleil discloses a computer-implemented method, comprising: 
establishing an association between a card collection maintained by a digital card application executing on a first computing device and a conversation session between a first user and a second user established by a messaging application executing on the first computing device; 
Referring to FIGS. 2 and 3, a workspace graphical user interface (“WS GUI”) 300 presents a shared folder (graphical element 310) in association with a message stream 316, see Beausoleil ¶¶ 72 and 76, in which several users (and thus at least a first and second user) are engaged in conversation. Beausoleil ¶¶ 76, 80, and FIG. 3. 
To do this, FIG. 2 illustrates that client device 210 executes an instance of WS GUI 212 in order to present the screen 300 (including message stream 316) from FIG. 3, see Beausoleil ¶ 67, and that WS GUI 212 can view, manipulate, or otherwise access the content items stored in shared folder 214. Beausoleil ¶ 66. Finally, Beausoleil further discloses at least two different applications executing on client device 210 that “maintain” shared folder 214, either one of which being sufficient to anticipate the claimed digital card application as currently recited: (1) the file system of client device 210, see Beausoleil ¶¶ 49 and 74, or (2) a native application, distinct from the WS GUI, that is configured to create, edit, and view files in the shared folder. See, e.g., Beausoleil ¶¶ 8, 86, 92, and 99.
receiving a first message by way of the messaging application during the conversation session; 
“In some implementations, the user of WS GUI 300 can generate a new message by inputting (e.g., typing, pasting, dictating, etc.) a message into graphical element 318.” Beausoleil ¶ 77.
receiving a selection of the first message by way of the messaging application by the first user; 
Additionally, the user can “add a content item to the message by selecting graphical element 320.” Beausoleil ¶ 78.
and in response to receiving the selection of the first message by way of the messaging application by the first user, cause the digital card application to analyze property information of the first message, 
“Upon selection of graphical element 320, a file browser interface can be presented that allows the user to select a content item from the client device’s local file system, from the shared folder associated with the workspace and/or from a network resource (e.g., the Internet).” Beausoleil ¶ 78.
To be clear, this aspect of the claim corresponds to Beausoleil as follows: graphical element 320 is programmed to add a content item to the first message 318 (thereby providing means for selecting the first message as a target for the content item). In response to receiving a selection of message 318 by way of graphical element 320, the client device 210 causes WS GUI 300 to analyze the source of the content item being added to the first message 318, by asking the user via the file browser interface. The content item itself is a “property” of the first message 318, in the sense that the content item is now a characteristic or attribute of the message’s composition. Accordingly, the source of the content item is “information” about said property. 
It should also be noted that the location of the message’s content item attachment is not the only property information that Beausoleil analyzes, but since claim 1 does not limit or set a minimum amount of property information, it is all that is needed for a finding of anticipation. Another piece of property information that system 200 analyzes as part of creating a digital card for the content item is the content of the message itself, see Beausoleil ¶¶ 134–135, which will be discussed in greater detail as part of the rejection of claim 6, below.
create a first digital card from the first message based on the property information, 
System 200 creates an instance of the content item in the shared folder, and in a manner that is “based on” its source. For example, system 200 may create a “Links” folder within the workspace shared folder to store the content item when the content item is a network resource, whereas content items obtained from the local file system are simply represented as themselves, outside the links folder. See Beausoleil ¶ 78.
store the first digital card in the card collection associated with the conversation session, 
“If the content item is not already in the shared folder associated with the workspace, the selected content item can be copied into the local shared folder (e.g., shared folder 214 on client device 210).” Beausoleil ¶ 78.
and provide the first digital card to a server, whereby the server synchronizes the first digital card to an instance of the digital card application executing on a second computing device for presentation to the second user.
“WS GUI 300 can trigger (e.g., almost immediately) synchronization of the newly added content item with shared folders 234 and 244 . . . so that each member of the workspace can access the content item referenced in the new message displayed in message stream 316.” Beausoleil ¶ 78; see also Beausoleil ¶ 64.
As mentioned above, components of the claimed invention correspond to components of Beausoleil’s disclosure as follows:
Claim Element
Beausoleil
first computing device
client device 210
second computing device
client device 240
first user
user of client device 210
second user
user of client device 240
digital card application executing on the first computing device
either client device 210’s file system, or its instance of a native application 
messaging application executing on the first computing device
WS GUI 212 executing on client device 210
conversation session
message stream 316
card
content item 
first message
message 318
property information of the first message
the source of a file or content item attached to message 318 (among other property information not relied upon for rejecting claim 1). 
server
server device 230

Claim 2
Beausoleil discloses the method of claim 1, further comprising: 
receiving an operation on a second message by the first user in a browser application; 
“WS GUI 300 can receive user input to generate a new workspace message and link a content item to the workspace message, as described above with reference to FIG. 3.” Beausoleil ¶ 116.
Regarding the claimed “browser application,” each of the operations discussed thus far have been performed by utilizing a client-side application WS GUI 212 executing on client device 210, but Beausoleil further discloses that “WS GUI 300 can be a web page presented in a browser application of client device 102i.” Beausoleil ¶ 67; see also Beausoleil ¶¶ 41, 62, and 65. 
and responsive to receiving the operation on the second message by the first user in the browser application, receiving the second message, converting the second message into a second digital card, storing the second digital card in the card collection, 
“WS GUI 300 can copy the linked content or the link into the workspace shared folder on client device 210.” Beausoleil ¶ 117.
and providing the second digital card to the server, whereby the server synchronizes the second digital card to the instance of the digital card application executing on the second computing device.
In response, “client device 210 can trigger synchronization of shared folder 214 of client device 210 with shared folder 234 of server device 230. For example, WS GUI 300 can send a message to workspace server 136 to trigger synchronization of shared folder 214 and shared folder 234. Upon receiving the synchronization request, workspace server 136 can send a command to content management system 106 to cause content management system 106 to synchronize the shared folders.” Beausoleil ¶ 118.
Claim 3
Beausoleil discloses the method of claim 1, further comprising: 
receiving edits to the card collection or a digital card in the card collection; and sharing the card collection in the conversation session.
“When edits are made to content items, a new message can be generated to indicate what changes were made and the new message can be added to the message stream or to a message thread corresponding to the content item.” Beausoleil ¶ 13.
Claim 4
Beausoleil discloses the method of claim 1, further comprising: 
presenting the conversation session between the first user and the second user in a user interface (UI) of the messaging application; 
“In some implementations, WS GUI 300 can include message stream 316.” Beausoleil ¶ 76.
and presenting the card collection in the UI of the messaging application.
“In some implementations, WS GUI 300 can present content items stored in the shared folder of the displayed workspace. For example, WS GUI 300 can present graphical elements 310 that represent content items stored in shared folder 234.” Beausoleil ¶ 72.
Claim 5
Beausoleil discloses the method of claim 1, further comprising: 
synchronizing a third digital card to the card collection associated with the conversation session in response to the third digital card being added into the card collection associated with the conversation session by the second user.
As shown in FIGS. 4 and 5, client device 240 (i.e., the second user’s device) can add a new item 404 to its own shared folder 244, and the server 230 synchronizes new item 404 to everyone else’s card collection in response. Beausoleil ¶¶ 89–91.
Claim 6
Beausoleil discloses the method of claim 1, further comprising: 
obtaining the property information of the first message; 
“At step 1302, workspace server 136 can receive a message associated with a content item . . . when the content item is attached to the message.” Beausoleil ¶ 134.
and recording the property information in association with the first digital card.
“At step 1304, workspace server 136 can store the message as a comment for the content item. For example, when workspace server 136 determines that a message is associated with a content item, workspace server 136 can store the message in comment metadata corresponding to the content item. Thus, messages from various sources (e.g., email, chat, workspace message, instant message, text message, etc.) can be aggregated into the comment metadata for the content item. For example, the comment metadata can be stored internally to the content item.” Beausoleil ¶ 135.
Claim 7
Beausoleil teaches the method of claim 6, 
wherein the property information comprises tag information of the first digital card, 
Content items may further include a flag or bookmark property that signifies they are tagged as “important.” Beausoleil ¶ 73.
and wherein obtaining the property information further comprises at least one of: obtaining the tag information of the first digital card by analyzing the first message corresponding to the first digital card; and receiving the tag information of the first digital card from the first user.
Since claim 7 only requires “at least one of” two alternatives for obtaining the property information, Beausoleil need not disclose both alternatives to anticipate claim 7. In this case, Beausoleil at least discloses the “receiving the tag information of the first digital card from the first user” alternative: “A user can designate a content item as an important content item to have the content item flagged, bookmarked, or pinned to the top of the list of graphical elements 310 presented on WS GUI 300.” Beausoleil ¶ 73. 
Claim 9
Beausoleil discloses the method of claim 6, further comprising: 
receiving a search request; 
“WS GUI 300 can include search graphical element 338. For example, a user can enter search terms into graphical element 338 to cause WS GUI 300 to perform a search based on the entered search terms.” Beausoleil ¶ 83. 
and presenting a set of digital cards having associated property information matching the search request.
“The search can be a workspace search that searches for content items and messages within the current workspace that match the search terms.” Beausoleil ¶ 83. “The search results can be displayed on a graphical user interface (not shown [in FIG. 3]) and the user can select items in the search results to preview the items or add the items to the current workspace.” Beausoleil ¶ 83.
Claim 10
Beausoleil discloses the method of claim 1, further comprising at least one of: 
grouping multiple digital cards into the card collection; 
Beausoleil discloses two different features, each of which independently anticipate this claim element. The first example of grouping digital cards concerns designating multiple cards to appear together at the top of the list 310: “important content items can be pinned at the top of the list of graphical elements 310 so that the important content items are always easily accessible through WS GUI 300.” Beausoleil ¶ 73.
The second example of grouping digital cards involves the use of folders. Specifically, Beausoleil discloses that users can create a hierarchy of folders within the shared folder, thereby allowing the content items to be grouped into different respective folders. See Beausoleil ¶¶ 46 and 55; see also Beausoleil ¶ 78 and FIG. 3 (describing a “Links” folder where content items that are links to network content are stored together).
adjusting an order of digital cards in the card collection; 
“A user can designate a content item as an important content item to have the content item flagged, bookmarked, or pinned to the top of the list of graphical elements 310 presented on WS GUI 300.” Beausoleil ¶ 73. It should be understood that pinning the important content items to the top of the list anticipates both the “grouping” limitation and the “adjusting an order” limitation, because pinning items to the top not only changes the order of items, but also necessarily means that all of the important items will be grouped next to each other at the top, rather than distributed throughout the list. 
and deleting a digital card from the card collection.
Users can delete a content item from a shared folder, and when they do, the content management system 106 synchronizes the deletion across all of the other client devices who belong to the workspace. Beausoleil ¶¶ 64 and 69.
Claims 11, 12, and 14
Claims 11, 12, and 14 recite an apparatus that performs the same or broader methods as claims 1, 5, and 10. Since Beausoleil was cited for its disclosure of a computer apparatus that performs those methods, claims 11, 12, and 14 are hereby rejected over the same corresponding findings. 
Claims 15–20
Claims 15–20 recite a medium that stores instructions for performing the same methods as claims 1–6. Since Beausoleil was cited for its disclosure of a computer apparatus that performs those methods, and since such a computer includes a memory with the necessary programming for performing those methods, claims 15–20 are rejected over the same findings as set forth in the rejections of claims 1–6.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 8 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Beausoleil as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication No. 2016/0154556 A1 (“Cheung”)
Claim 8
Beausoleil teaches the method of claim 7, but does not appear to explicitly disclose obtaining tag information by using an image analysis of the first message, a voice analysis of the first message, or a text analysis of the first message. Cheung, however, teaches a method that remedies this shortcoming. For the sake of clarity, Cheung’s overlapping disclosure of the limitations incorporated into claim 8 by reference from its ancestor claims will be included in the discussion.
Inter alia, Cheung teaches a method comprising:
receiving a first message by way of the messaging application during the conversation session; 
“In the illustrated embodiment shown in FIG. 19, the logic flow 1900 may be operative at block 1902 to present a message in a message portion of a user interface (UI) for a group communication application (‘app’) executing on a first mobile device. For example, the group communication app 214 may present one or more messages 140 on a display component 216 of the mobile device 200. Presentation of the one or more messages 140 may include an indication of which participant in the conversation sent a messages.” Cheung ¶ 151.
receiving a selection of the first message by way of the messaging application by the first user; 
At blocks 1904–1906, the logic flow monitors and detects a “first control directive to select a message displayed in the message portion of the user interface for a pin operation.” Cheung ¶ 153. 
and in response to receiving the selection of the first message by way of the messaging application by the first user, cause the digital card application to 
	analyze property information of the first message, 
In response to detecting the selection at 1906, “logic flow 1900 may be operative at block 1908 to perform the pin operation on the selected message.” Cheung ¶ 154. 
The pin operation is discussed in greater detail with logic flow 2100 of FIG. 21. Here, we see that the code is “operative at block 2102 to parse the selected message.” Cheung ¶ 162.
create a first digital card from the first message based on the property information, 
“The logic flow 2100 may be operative at block 2104 [to] create a structured data message, having a first value for a field, from the parsed message.” Cheung ¶ 163. “The group communication app 114 or the group communication component 130 may generate a new instance of a structured data message, and may populate the fields with the values parsed from the message.” Cheung ¶ 163.
store the first digital card in the card collection associated with the conversation session, 
“The logic flow 2100 may be operative at block 2106 to perform the pin operation on the structured data message. For example, if the group communication app 114 parsed the message and generated the structured data message, the group communication app 114 may send a pin request to a message server with the structured data message.” Cheung ¶ 164. 
As mentioned above, the structured data message corresponds to the claimed first digital card. Therefore, sending “a pin request to a message server with the structured data message” falls within the scope of storing the first digital card in a card collection associated with the conversation session, because the message server explicitly stores the pinned message in a “conversation metadata 328” section associated with the conversation 322. See Cheung ¶ 70 (“The message to be pinned may be stored as a stored pinned message 342 in conversation metadata 328.”).
the method further comprising: obtaining the property information of the first message;
In executing block 2102, “the group communication app 114 or the group communication component 130 may parse a message selected for pinning into elements, e.g. words or phrases, either before or after a pin operation has taken place.” Cheung ¶ 162.
and recording the property information in association with the first digital card;
“The logic flow 2100 may be operative at block 2104 create a structured data message, having a first value for a field, from the parsed message. For example, the group communication app 114 or the group communication component 130 may detect elements of a type that correspond to a type of structured data, e.g. an event, a poll, or a game. The group communication app 114 or the group communication component 130 may generate a new instance of a structured data message, and may populate the fields with the values parsed from the message.” Cheung ¶ 162.
wherein the property information comprises tag information of the first digital card, 
"The logic flow 2100 may be operative at block 2104 create a structured data message, having a first value for a field, from the parsed message. For example, the group communication app 114 or the group communication component 130 may detect elements of a type that correspond to a type of structured data, e.g. an event, a poll, or a game.” Cheung ¶ 162.
wherein the obtaining the property information further comprising at least one of: obtaining the tag information of the first digital card by analyzing the first message corresponding to the first digital card; and receiving the tag information of the first digital card from the first user,
“The group communication app 114 or the group communication component 130 may generate a new instance of a structured data message, and may populate the fields with the values parsed from the message.” Cheung ¶ 162.
and wherein the tag information of the first digital card is obtained from at least one of: an image analysis of the first message; a voice analysis of the first message; and a text analysis of the first message.
“For example, the group communication app 114 or the group communication component 130 may parse a message selected for pinning into elements, e.g. words or phrases, either before or after a pin operation has taken place.” Cheung ¶ 162.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Beausoleil’s storage of content items with Cheung’s technique of obtaining tag information for the content items from at least a text analysis of a message associated with the content item. One would have been motivated to utilize Cheung’s text analysis on content item messages in Beausoleil’s system because tagging the content items with information converted from text analysis would make the content items more conducive for searching. For example, since Cheung’s text analysis may “convert[] the word ‘tomorrow’ into an actual date,” Cheung ¶¶ 112–113, a person can retrieve the message much later in the future when searching for messages that reference whatever date “tomorrow” meant at the time it was written. According to Cheung, converting messages into structured messages using this technique “can improve the user experience with a mobile device and provide continuity and context to participants in a group communication session.” Cheung ¶ 31.
Claim 13
Claim 13 recites an apparatus that performs the same or broader methods as claims 8, and is therefore rejected over the same findings and rationale as set forth above. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176